DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No’s 62/320,095 and 62/266,411 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The prior filed applications fail to provide adequate written description for the concept that the glass article has a compressive stress at the potassium depth of layer of from 50 to 200 MPa.  Accordingly, the US effective filing date of the present application is 20 July 2016.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being obvious over DeMartino et al. (US 2017/0022093).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
The subject matter cited below from DeMartino ‘093 has an effective filing date of 31 May 2016 or before.
DeMartino ‘093 discloses a glass article having overlapping ranges of properties and composition with claim 1: 

Claim 1
US 2017/0022093
62/343320
t
≤ 1 mm
≤ 1 mm
[0068]
≤ 1 mm
[0049]
CS
550-900 MPa
550-900 MPa
[0073]
550-900 MPa
[0054]
CT
50-71.5/√t MPa
≥ 50 MPa
[0074]
≥ 50 MPa
[0055]
TE
10-40 J/m2
15-50 J/m2
[0108]
15-50 J/m2
[0084]
DOC
≥ 0.14 t
≥ 0.14 t
[0079]
≥ 0.14 t
[0058]
K DOL
6-20 µm
6-20 µm
[0080]
6-20 µm
[0059]
CS @K DOL
50-200 MPa
50-200 MPa
[0081]
50-200 MPa
[0060]
R2O/Al2O3
1-5

Examples 11, 14, 17, 20, 22-52, 55-56

Examples 11, 14, 17, 20, 22-52, 55-56
Li2O/R2O
0.1-1
0.05-1
[0160]
0.5-1
[0133]


	It has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
The limitations recited in claim 2 can be found in DeMartino ‘093 in paragraphs [0085] and [0078] of US 2017/0022093, and [0062] and [0057] of provisional application 62/343320.
The limitations recited in claims 4, 5 and 8 can be found in DeMartino ‘093 in at least example 29 in US 2017/0022093 and provisional application 62/343320.
The limitations recited in claim 6 can be found in DeMartino ‘093 in paragraph [0008] of US 2017/0022093 and paragraph [0007] of provisional application 62/343320.
The limitations recited in claim 7 can be found in DeMartino ‘093 in paragraph [0089] of US 2017/0022093 and paragraph [0007] of provisional application 62/343320.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being obvious over DeMartino et al. (US 2017/0022092).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
The subject matter cited below from DeMartino ‘092 has an effective filing date of 31 May 2016 or before.
DeMartino et al. discloses a glass article having overlapping ranges of properties and composition with claim 1: 

Claim 1
US 2017/0022092
62/343320
t
≤ 1 mm
≤ 1 mm
[0068]
≤ 1 mm
[0049]
CS
550-900 MPa
550-900 MPa
[0073]
550-900 MPa
[0054]
CT
50-71.5/√t MPa
≥ 50 MPa
[0074]
≥ 50 MPa
[0055]
TE
10-40 J/m2
15-50 J/m2
[0107]
15-50 J/m2
[0084]
DOC
≥ 0.14 t
≥ 0.14 t
[0079]
≥ 0.14 t
[0058]
K DOL
6-20 µm
6-20 µm
[0080]
6-20 µm
[0059]
CS @K DOL
50-200 MPa
50-200 MPa
[0081]
50-200 MPa
[0060]
R2O/Al2O3
1-5

Examples 11, 14, 17, 20, 22-52, 55-56

Examples 11, 14, 17, 20, 22-52, 55-56
Li2O/R2O
0.1-1
0.05-1
[0159]
0.5-1
[0133]


	It has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
The limitations recited in claim 2 can be found in DeMartino ‘092 in paragraphs [0085] and [0078] of US 2017/0022092, and [0062] and [0057] of provisional application 62/343320.
The limitations recited in claims 4, 5 and 8 can be found in DeMartino ‘092 in at least example 29 in US 2017/0022092 and provisional application 62/343320.
The limitations recited in claim 6 can be found in DeMartino ‘092 in paragraph [0008] of US 2017/0022092 and paragraph [0007] of provisional application 62/343320.
The limitations recited in claim 7 can be found in DeMartino ‘092 in paragraph [0089] of US 2017/0022092 and paragraph [0007] of provisional application 62/343320.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being obvious over Dejneka et al. (US 2017/0291849).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
The subject matter cited below from Dejneka et al. has an effective filing date of 8 April 2016 or before.
Dejneka et al. discloses a glass article having overlapping ranges of properties and composition with claim 1: 

Claim 1
US 2017/0291849
62/320077
t
≤ 1 mm
0.1 - 1 mm
[0096]
0.1 - 1 mm
[0096]
CS
550-900 MPa
550-900 MPa
[0099]
550-900 MPa
[0099]
CT
50-71.5/√t MPa
≥ about 71.5/√t
[0100]
≥ about 71.5/√t
[0100]
TE
10-40 J/m2
15-50 J/m2
[0123]
0-40 J/m2
[0120]
DOC
≥ 0.14 t
≥ 0.1 t
[0011]
≥ 0.1 t
[0010]
K DOL
6-20 µm
12 µm
Example 11
12 µm
Example 11
CS @KDOL
50-200 MPa
151 MPa
Example 11
151 MPa
Example 11
R2O/Al2O3
1-5
0.1-5
[0168]
0.1-5
[0166]
Li2O/R2O
0.1-1
≥ 0.5
[0158]
≥ 0.5
[0156]


	It has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
The limitations recited in claim 2 can be found in Dejneka et al. in paragraphs [0105] and [0011] of US 2017/0291849, and paragraphs [0102] and [0010] of provisional application 62/320077.
The limitations recited in claim 4 can be found in Dejneka et al. in paragraphs [0125]-[0126] of US 2017/0291849 and paragraphs [0122]-[0123] of provisional application 62/320077.
The limitations recited in claims 5 and 8 can be found in Dejneka et al. in paragraph [0173] of US 2017/0291849 and paragraph [0171] of provisional application 62/320077.
The limitations recited in claim 6 can be found in Dejneka et al. in paragraph [0025] of US 2017/0291849 and paragraph [0024] of provisional application 62/320077.
The limitations recited in claim 7 can be found in Dejneka et al. in paragraph [0109] of US 2017/0291849 and paragraph [0106] of provisional application 62/320077.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3 and 5-6  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,787,387 (‘387). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-29 completely encompass all of the limitations of instant claims 1-3 and 5.
The claims of the ‘387 patent do not disclose that the glass is incorporated into a device in accordance with claim 6.  However, it was notoriously well known at the time of filing to have provided a strengthened glass into an electronic device.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,787,387 (‘387) as applied to claim 1 above, and further in view of Hu et al. (US 2016/0102011). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-29 of the ‘387 render obvious claim 1 for the reasons described above.  Claim 1 of the ‘387 patent fails to the compositional limitations of claim 8.
Hu et al. teaches a glass that is useful for making strengthened articles.  See paragraph [0138].  The glass contains 0-18 mol% Li2O, 0-8 mol% B2O3 and 0-4 mol% K2O.  See paragraphs [0142] and [0147]-[0148].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the glass of the claims of the ‘387 patent with amounts of Li2O, B2O3 and K2O in accordance with the teachings of Hu et al.  The rationale for doing so is that it has been held to be obvious to have combined prior art elements according to known methods to yield predicable results.  See MPEP 2143 I.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784